 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  402A. Russo & Sons, Inc. and Teamsters Local 829, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, AFLŒCIO, Petitioner.  Case 1ŒRCŒ20508 September 30, 1999 DECISION ON REVIEW AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX, LIEBMAN, HURTGEN, AND BRAME On November 7, 1996, the Regional Director for Region 1 issued a Decision and Direction of Election in this pro-ceeding (relevant portions are attached an appendix), in which she found appropriate a unit of all full-time and regular part-time warehouse employees, including truck drivers, order pickers, and processors, employed by the Employer at its Watertown, Massachusetts facility.1  In finding the petitioned-for unit to be appropriate, the Re-gional Director, stating that the Board appears to be mov-ing away from the restrictive A. Harris & Co., 116 NLRB 1628 (1956), criteria, declined to apply the standard set forth in A. Harris to the combined wholesale and retail operation at issue, and instead applied a traditional com-munity of interest test. Thereafter, in accordance with Section 102.67 of the National Labor Relations Board™s Rules and Regulations, the Employer filed a timely request for review of the Re-gional Director™s decision, contending that the smallest appropriate unit must also include the store clerks, cash-iers, baggers, and florists who work in its retail operation.  The Employer urges the Board to apply the A. Harris standard to the Employer™s retail and wholesale operation, relying on Napa Columbus Parts Co., 269 NLRB 1052 (1984).  The Employer contends that the retail store em-ployees must be included in the unit found appropriate under either the A. Harris standard or the traditional com-munity of interest analysis.  By Order dated December 6, 1996, the Board granted the Employer™s request for re-view.  The election was held as scheduled on December 6, 1996, and the ballots were impounded pending the Board™s Decision on Review. The Board has considered the entire record in this case with respect to the issue on review.  The question the Board answers today is one specifically left open in Esco Corp., 298 NLRB 837, 841 fn. 7 (1990), i.e., whether A. Harris applies where an employer operates on both a wholesale and retail basis.  We decide, for the reasons set forth below, no longer to apply the A. Harris criteria to wholesale and retail operations, and thus to overrule Napa Columbus Parts.  Applying the traditional community of interest test, we also affirm the Regional Director™s con-clusion that a unit of warehouse employees at the Em-ployer™s facility is appropriate for bargaining.                                                                                                                      1 The Regional Director also found that Phil Amantangelo and Ar-thur Cruz are not supervisors within the meaning of Sec. 2(11) of the Act.  The Regional Director™s findings on this issue have not been challenged on review. Background The Employer is engaged in the retail and wholesale distribution of fruits, vegetables, flowers, and plants.  The Employer houses its wholesale2 and retail operation in the same facility.  The retail store and greenhouse are located in the front of the facility.  An office and a processing room (where the produce is prepared) are located just be-hind the retail store.  The warehouse is located in the back of the building, along with a loading dock and various refrigeration rooms and refrigerated trailers where produce is stored. Warehouse manager Gerald (Joe) Harvey oversees the warehouse/wholesale operation, and retail manager Jody Davis oversees the retail store.  Both report to Michael (Tony) Russo, the president of the Employer and an over-all supervisor at the facility.  The warehouse operation includes 15 to 20 order pickers who pull orders and place them in designated areas on the warehouse floor, clean up refrigeration rooms, and rotate product.  It also utilizes 25 truckdrivers who, in addition to driving, load and unload their trucks and clean the warehouse.3  Finally, 10 to 12 food processors work in the processing room washing, peeling, cutting, and bagging fruits and vegetables.4  The retail store operation includes 15 store clerks who help customers; these clerks spend about half of their time retrieving items from the refrigerators in the warehouse to stock the shelves.  There are two retail operation florists.  One works part-time as a store clerk and part time arrang-ing centerpieces and handling special orders.  The other florist works out of the warehouse area preparing bou-quets, and all of her product goes into the retail area.  There are also 18 cashiers, and 10 baggers who bag pro-duce for customers, carry grocery bags out to the custom-ers™ cars, gather carriages, and stock shelves from the warehouse.  All of the baggers and six to eight of the cash-iers are high school students who work part-time.  Most of the Employer™s remaining employees are fulltime. The Regional Director™s Findings and Conclusions The Regional Director found that the warehouse em-ployees sought by the Petitioner share a sufficiently dis-tinct community of interest to warrant their representation in a separate unit.  In reaching this conclusion, the Re-gional Director found that the warehouse employees pri-marily service the wholesale aspect of the Employer™s  2 The Employer™s wholesale customers include corporate cafeterias, restaurants, and hospitals. 3 Four or five of the drivers are ﬁmarket driversﬂ who deliver product that is used for both the wholesale and retail operation.  The rest of the drivers make deliveries to wholesale customers. 4 The food processors work in three shifts, providing coverage from 1 a.m. until about 4 or 5 p.m.  Those that work in the morning hours process produce primarily for the wholesale operation and a small amount for the retail store.  Those who work in the afternoon process mostly for the retail operation and a small amount for wholesale. 329 NLRB No. 43  A. RUSSO & SONS, INC. 403operation, while the remaining employees service only the 
Employer™s retail store.  Thus, drivers, order pickers, and 
processors perform traditional warehouse functions in the 
back area of the building.  The drivers and order pickers 
go into the retail store only briefly, to obtain a missing 
item, and the drivers must obtain permission to do so.
5  The Regional Director further found that the duties of 
the store clerks, cashiers, and baggers revolve around serv-

ing retail customers in a separate area of the building.  
Cashiers and baggers work exclusively in the retail store, 
and store clerks spend about half their time in the store.  
The Regional Director noted that the hours of the store 
clerks, cashiers, and baggers are tied to the daytime hours 
of operation of the retail store (8 a.m.Œ6:30 p.m.),
6 and that 
many drivers, order pickers, and processors come to work 
in the middle of the night and finish working for the day 
by the early afternoon.
7  The warehouse and store employ-
ees are subject to separate immediate supervision.  Many 
of the cashiers and all of the baggers are part-time high 
school students who are paid less than the warehouse em-
ployees and, unlike the vast majority of the warehouse 
employees, receive no benefits.
8  The Regional Director 
found that the two groups of employees wear different 

uniforms, and that drivers have unique interests, such as 

having financial responsibility for driving accidents. 
The Regional Director recognized that there is some in-
tegration of the Employer™s wholesale and retail opera-
tions.  Market drivers deliver product which is used for 
both aspects of the Employer™s operation, processors proc-
ess product for both wholesale 
and retail use, and store 
clerks go into the warehouse to stock the retail store 
shelves from the same inventory that is used for wholesale 
distribution.  The Regional Director found, however, that, 
on balance, the primary focus of each group of employees 
on either the wholesale or the 
retail aspect of the business 
is sufficiently distinct that the Petitioner should not be 
required to represent all of the Employer™s employees in 
an overall unit.  She found that
 the instances where drivers 

and processors have filled in at the store and where store 
clerks have assisted with warehouse work are insufficient 
in number and substance to de
feat the appropriateness of 
the unit sought.
9  Finally, she noted that the fact that three 
                                                          
                                                                                             
5 The Employer correctly claims that the record does not establish that 
order pickers need permission to
 go into the retail store. 
6 Store clerks work in two shifts beginning at 5:30 a.m. until 6:30 p.m.; 
cashiers cover three shifts from 7 a.
m. until closing; and baggers work 
from 2 p.m. until closing. 
7 Order pickers generally work from 11 p.m. or 12 a.m. until 9 or 10 
a.m.  The market truckdrivers start at 3 or 4 a.m. and finish around 3 or 
3:30 p.m.  The remaining drivers begin at 5 to 7 a.m. and work for 8 or 10 
hours.  The food processors work in three shifts beginning at 1 a.m. and 
finishing at 4 or 5 p.m. 
8 Baggers start at $5 an hour, and cashiers start at $5.50.  By contrast, 
store clerks earn between $8 to $14 
per hour; food processors $6 to $10; 
and drivers and order pickers $8 to $13. 
9 Warehouse employees bag groceries and sell Christmas trees only on 
rare occasions.  One store clerk driv
es a truck only on Sundays if needed, 
employees out of a total complement of 95 to 100 employ-
ees have transferred between the two groups is insufficient 
to require an overall unit. 
The Applicability of A. Harris to Wholesale and 
Retail Operations 
In A. Harris, the Board reaffirmed its prior recognition 
of the functional distinction between employees in the 
retail department store industry who perform warehouse 
functions and employees performing other functions.  In 
that case, the Board rejected
 the contention that the em-
ployer™s organizational integration of its operations pre-
cluded the establishment of an
y unit less than storewide in 
scope.  The Board set forth a restrictive test, consistent 

with its policy at that time of favoring wall-to-wall units in 
the retail industry, that warehouse units may be appropri-
ate in a retail operation if certain criteria are met.  Under 
this test, separate warehous
e units would be permitted 
where the employer™s warehousing operation is geo-
graphically separated from its retail store operations; there 
is separate supervision of the employees engaged in ware-
housing functions; and there is no substantial integration 
among the warehousing employees and those engaged in 
other store functions.  Applying this test, the Board con-
cluded that the establishment of a separate unit of ware-

house employees was appropriate in 
A. Harris. Later Board decisions have adhered to the 
A. Harris cri-teria in the retail industry.
10  Two post-
A. Harris Board 
decisions applied the 
A. Harris criteria, without explana-
tion, to a combined wholesale and retail operation (
Napa 
Columbus Parts
,11 supra) and a wholesale operation 
(Roskin Bros., Inc., 274 NLRB 413 (1985)), finding the 
petitioned-for warehouse units to be inappropriate. 
Subsequently, in 
NLRB v. Great Western Produce,
 839 
F.2d 555 (9th Cir. 1988), enfg. 282 NLRB No. 17 (1986) 

(not included in bound volumes of Board decisions), the 
court upheld the Board™s use of the community of interest 
standard in determining that a separate unit of warehouse 
employees, drivers, and mechanics was appropriate in a 
wholesale operation.  The court recognized that the Board 
had not been consistent in its application of 
A. Harris to 
 and another has done so occasionally.
  Only one store clerk performs 
warehouse and driving work on 
a regular and frequent basis. 
10 See, e.g., 
Sears Roebuck & Co
., 117 NLRB 133 (1957); 
Montgom-
ery Ward & Co.,
 181 NLRB 1132 (1970); 
Roberds, Inc.,
 272 NLRB 1318 
(1984); and 
Charrette Drafting Supplies
, 275 NLRB 1294 (1985). 
11 In 
Napa, the petitioner sought a warehouse unit in the employer™s 
warehouse distribution center, excluding the employees at the main 
counter sales store located within th
e distribution center.  The employer 
also had 19 local sales outlets.  
 The Board found that the warehouse 
employees did not have a sufficiently 
separate and distinct community of 
interest to warrant their placement in a separate unit.  In making this 
finding, the Board noted, inter alia, that other employees besides the 
warehouse employees frequently assisted in performing warehouse work, 
and the duties of the local store em
ployees primarily involved warehouse-
type functions.  In addition, the main
 counter employees, who worked in 
the same building as the warehouse empl
oyees, were frequently required 
to enter the warehouse area and pull stoc
k to help fill orders for both main 
counter and local store customers.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 404wholesale operations.  The court noted that although the 
Board had applied 
A. Harris
 in 
Roskin
 and Napa Colum-
bus Parts
, the Board had neither applied nor discussed 
A. Harris in a number of other wholesale warehouse cases.  
Moreover, the court determined that no established Board 
policy could be inferred from 
Roskin and Napa Columbus 
Parts as ﬁthose cases simply applied 
Harris without any 
examination of whether the standard should be extended 

from retail to wholesale operations.ﬂ  839 F.2d at 558.  
The court further suggested that the Board clarify its ap-
proach to wholesale warehouse employees. 
Thereafter, in Esco Corp., 298 NRLB 837 (1990), the 
Board, acknowledging the Ninth Circuit™s suggestion in 
Great Western Produce
, overruled 
Roskin Bros
. and an-nounced that it would no longer apply 
A. Harris to whole-
sale or nonretail operations.  The Board reasoned that the 

facts in A. Harris were limited to a 
retail operation and 
nothing in the decision indicated it was intended to apply 
to nonretail operations.  The Board then noted that the 
restrictive test applied in 
A. Harris was consistent with the 
Board™s policy at that time favoring wall-to-wall units in 
the retail industry, citing 
John™s Bargain Stores Corp
., 160 NLRB 1519, 1522 (1966); and 
Stern™s Paramus, 150 
NLRB 799, 803 (1965).  Further, the Board reasoned that, 
except for Roskin, no published decision had ever applied 
the 
A. Harris criteria to wholesale operations.  Although 
Roskin applied 
A. Harris, the Board noted that it did so 
without addressing or discussing the issue.  Finally, the 
Board reasoned that the extension of the 
A. Harris
 criteria 
to nonretail operations would be inconsistent with the 
Board™s usual approach to unit determinations in other 
industries, which considers all relevant community of in-
terest factors, and not just those set forth under 
A. Harris.  The Board specifically left 
open the issue of whether 
A. Harris applies where an employer™s operation is both 
wholesale and retail, as in 
Napa Columbus Parts,
  298 
NLRB at 841 fn. 7.
12 Turning to the issue specifically left open in 
Esco, and squarely presented here, we hold, for reasons similar to 
those cited by the Board in 
Esco
, that A. Harris does not 
apply to combination retail and wholesale operations.  
First, as stated by the Board in 
Esco, the facts in 
A. Harris
 were limited to a retail operation;  nothing in the decision 

indicates that it was intended to apply to combination 
wholesale and retail operations.  Second, except for 
Napa 
Columbus Parts
, no published decision has ever applied 

the 
A. Harris
 criteria to a combined
 retail and wholesale 
operation.
13  As the Board observed in 
Esco, in Lily Tulip 
                                                          
 ruling of 
Napa
.                                                                                             
12 In 
Esco
, the Board reconsidered its opinion in 
A. Harris
 by assum-
ing, ﬁwithout deciding, the 
continued application of 
A. Harris
 to unit 
determinations in the reta
il industry.ﬂ Id. at 840. 
13 But see, 
Big Buck Lumber
, 241 NLRB 639 (1979).  In that case, the 
employer was engaged in the distribution and retail sale of home building 
materials at its Illinois 
location.  Although not sp
ecifically described as 
such in the 
Big Buck Lumber
 decision, the Regional 
Director™s decision in 
Wickes Furniture
, 255 NLRB 545, 548 (1981), adopted by the Board, 

referred to the employer as a combination wholesale and retail operation.  
Cup Corp
., 124 NLRB 982 (1959), the Board (including 
two members of the full Board deciding 
A. Harris)
 dis-
missed a petition for a warehouse unit in a manufacturing 
operation, finding that 
A. Harris
 was inapplicable to op-
erations other than retail b
ecause that case ﬁset forth re-
strictive criteria governing the establishments of ware-

house units in 
retail department stores
 only.ﬂ  Esco, 298 
NLRB at 840Œ841, quoting 
Lily Tulip
, 124 NLRB at 984 
fn. 2.  As for Napa Columbus Parts
, although the Board™s 
decision recites the 
A. Harris test, the analysis itself in 
large measure reflects a traditional community of interest 
approach.  Moreover, the Board did not address or discuss 
the issue of whether it was appropriate to apply the 
A. 
Harris test to combination retail
 and wholesale operations.  
269 NLRB at 1052Œ1054. 
Finally, as discussed in 
Esco, extension of the 
A. Harris criteria to combination wholesale and retail operations 

would be inconsistent with the Board™s usual approach to 
unit determinations in nonretail industries.  Under the 
usual community of interest approach, the Board normally 
considers a broad range of factors, rather than deciding the 
case based solely on whether the specific factors enumer-
ated in A. Harris
 are present.  As in 
Esco, we see no basis for limiting our traditional community of interest analysis 
in this manner.  Accordingly, in deciding whether a ware-
house unit is appropriate in a combination wholesale and 
retail operation, the Board w
ill examine all relevant com-
munity of interest factors.
14  Our dissenting colleagues rely on the fact that 
Napa
 has been on the books for 15 years and is therefore established 

precedent.  Contrary to the dissents, we view 
Napa
 as an 
aberration.  Napa
 failed to mention that 
A. Harris was designed to apply only to retail store warehouse opera-
tions, let alone to explain why it should apply to mixed 
wholesale/retail operations.  During the 15 years from the 

Napa
 decision until the present, no other published Board 
case has applied 
A. Harris to mixed wholesale/retail 
operations.  We therefore believe, contrary to our 
dissenting colleagues, that compelling policy consid-
erations support the over
Analysis and Concluding Findings 
Applying the traditional factors, and for the reasons set 
forth by the Regional Director,
15 we agree with the Re-
 In 
Big Buck Lumber
, the Board approved a petitioned-for unit of yardmen 
and drivers, where those employees 
alone performed a true warehousing 
function as their primary employment activity, while the other employees 
sought to be included by the employer 
engaged in direct sales or activities 
ancillary to sales, the re
spective job respons
ibilities of the two groups tied 
them for the majority of their worktime to different parts of the facility, 

and they had separate immediate supe
rvision.  Although the Board did not 
cite 
A. Harris
 but referred generally to the community of interest test, the 
A. Harris
 criteria were appa
rently considered. 
14 To the extent that 
Napa Columbus Parts was decided under the 
A. 
Harris
 criteria, it is overruled. 
15 We find it unnecessary to rely on 
the Regional Director™s finding 
that the warehouse employees wear unique uniforms, as each classifica-
tion dresses differently from the others. 
 A. RUSSO & SONS, INC. 405gional Director that the petitioned-for warehouse unit, 
consisting of truckdrivers, order pickers, and processors, 
constitutes an appropriate unit for bargaining.  Thus, the 
warehouse employees primarily service the wholesale 
aspect of the Employer™s operation; work under separate 
immediate supervision; and have different work hours 
from those of the retail employees.  Many of the cashiers 

and baggers in the retail store are part-time high school 
students who are, for the most part, paid less than the 
warehouse employees and do not receive benefits, while 
the warehouse employees are mostly full-time employees.  
Finally, the level of interchange is not sufficiently substan-
tial to require the inclusion of the retail store employees in 
the unit.  See 
Big Buck Lumber
, 241 NLRB 639 (1979). 
ORDER The Regional Director™s decision is affirmed, as modi-
fied, and the case is remanded to the Regional Director for 
further appropriate action. 
 MEMBER 
HURTGEN
, dissenting. 
The Employer is engaged in the retail/wholesale distri-
bution of fruits, vegetables, flowers, and plants.  The Peti-
tioner seeks a unit confined to warehouse employees.  It is 
clear that, under extant law, this unit is not appropriate.  
My colleagues would reverse that extant law.  I would 
uphold that law, and find the unit to be inappropriate. 
The extant law is set forth in 
Napa Columbus Parts Co.,
 269 NLRB 1052 (1984).  In that case, the Board applied 

the 
A-Harris1 criteria to a wholesale/retail operation.  That 
is, A. Harris
 involved a retail operation, and the Board in 
Napa
 extended the doctrine to a combined wholesale/retail 
operation.  Thus, in both types of operations, certain de-
fined criteria must be met in order for a warehouse to be 
separately appropriate.
2 My colleagues apparently con
cede that those criteria are 
not met here.  Thus, in order 
to make this unit appropriate, 
my colleagues reverse 
Napa.
   Napa
 has been on the books for 15 years.  In the inter-
ests of stability and predicta
bility of the law, precedent should not be changed in the absence of compelling policy 
considerations.  There are no such considerations here. My colleagues say that a reversal of 
Napa
 is necessi-
tated by the court™s decision in 
NLRB v. Great Western 

Produce, 839 F.2d 555 (9th Cir. 1988).  However, that 
case involved a solely wholesale operation.  The court 
simply questioned whether 
A. Harris should apply to a 
solely wholesale operation. 
Thereafter, in Esco, 298 NLRB 837 (1990), the Board 
acknowledged the court™s language, and decided that 
A. 
Harris should not be applied to a solely wholesale opera-
                                                          
                                                           
1 A. Harris & Co.
, 116 NLRB 1628 (1956). 
2 The criteria are: (1) the ware
housing operation is geographically 
separated from retail store operation; (2
) there is separate supervision of 
the employees engaged in the warehouse operation; and (3) there is no 
substantial integration among the warehouse employees and those en-
gaged in other store functions. 
tion.  However, neither 
Great Western nor Esco
 involves a 
combined retail/wholesale ope
ration, precisely the opera-
tion involved herein.  Thus, it cannot be said that these 
cases compel, or even warrant, the abandonment of the 
Napa
 precedent. I recognize that the 
A. Harris
 rules were originally for-
mulated, in part, to reflect the fact that a wall-to-wall unit 

is the optimum unit in a retail store operation.  Thus, it 
may make sense not to apply 
A. Harris to a solely whole-
sale operation.  However, wher
e, as here, the operation is 
retail/wholesale, and the wholesale operation is fully inte-
grated into the retail operation, it makes sense to apply 
A. 
Harris. I do not believe that the 
A-Harris-Napa analysis is in-
consistent with a community-o
f-interest approach.  Rather, 
that analysis takes into account community-of-interest 

facts, and the character of a retail/wholesale operation.  
Based on these factors, 
A. Harris-Napa
 formulates general 
rules for guidance.  I would apply those rules here.
3 My colleagues say that, during the 15 years of 
Napa,
 no 
Board case has applied A. Harris to wholesale/retail opera-
tions.  They fail to note that 
no Board case has failed to do 
so.  Thus, my colleagues cannot escape the fact that 
Napa
 has been the law for 15 years, a
nd they wish to change it.  
I believe that the 
Napa
 result was and is reasonable, and 
that ﬁcompelling considerationsﬂ do not support the abrupt 

departure therefrom. 
The instant case is a good illustration of the appropri-
ateness of the 
A. Harris-Napa test.  In finding that the 
warehouse unit here is not se
parately appropriate, I note 

the following: (1) the warehouse operation is in the same 
building as the retail/wholesale store; (2) Employer Presi-
dent Russo sets the pay rate for warehouse employees and 
store employees; (3) all employees are hourly paid; (4) all 
employees receive the same fringe benefits (e.g. vacation, 
sick days, health insurance); (5) the order-pickers pull 
orders from the warehouse and the retail store; (6) the 
processors handle fruits and vegetables for both the ware-
house and the store; (7) store clerks spend about half their 
time in the warehouse, retrieving items for the store; (8) 
the store clerks work in the warehouse when it is busy, and 
they help in the unloading of trucks;  and (9) the baggers 
carry groceries from the store to customer cars, and they 
perform work in the warehouse. 
Based on all of the above, and on extant law, the unit 
here is not appropriate.  Rather than reversing that law, I 

would apply that law.  I would therefore dismiss the peti-

tion. 
 MEMBER 
BRAME, dissenting. 
At its Watertown, Massachusetts facility, the Employer 
operates a produce and plant business selling fruits, vege-

tables, flowers, and plants to both retail and wholesale 
customers.  It has approximately 100 employees, including 
order pickers, food processors, truckdrivers, store clerks, 
 3 Accordingly, I do not regard 
Napa as an ﬁaberration.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 406florists, cashiers, and baggers.  By overruling 
Napa Co-
lumbus Parts Co.1 my colleagues in the majority find ap-
propriate the petitioned-for unit limited to the 15Œ20 order 
pickers, 10Œ12 food processors, and 25 truckdrivers.  Be-

cause I would adhere to the Board™s 
Napa 
decision, I re-
ject this unit determination and would include the store 
clerk, cashier, bagger, and florist classifications in the unit 
as well.2 In Napa
, the Board turned down a similar unit request 
from a union where Napa™s warehousing operation in the 
Columbus, Ohio area was not geographically separated 
from its retail store operations and its warehouse employ-
ees were commonly supervised
 and substantially inte-
grated with those individuals engaged in other retail store 

functions for Napa.  The Board emphasized that factors 

involving work location, supervision, and job functions 
were central to its ultimate conclusion that the Napa ware-
house employees did not share a community of interest 
sufficiently distinct from that
 shared by employees en-
gaged in Napa™s retail operati
ons.  This kind of approach 
was not unique and logically followed the course first 
taken for businesses with reta
il operations by the unani-
mous Board in 
A. Harris3 over 40 years ago. 
In A. Harris, the Board indicated that it had reviewed 
cases seeking less than a storewide unit in the retail indus-
try.4  Its examination uncovered three factorsŠwork loca-
tion, supervision, and job fu
nctionsŠthat generally influ-
enced the outcome of the unit question in those cases.  The 
Board summarized its findings that separate warehousing 
units for businesses engaged in
 a retail operation are gen-
erally inappropriate unless 
ﬁthe employer™s warehousing 
operation is (1) geographically
 separated from its retail 
store operations; (2) there is separate supervision of the 
employees engaged in warehousing functions; and (3) 
there is no substantial integration among the warehousing 
employees and those engaged in other store functions.ﬂ  
Until now, the Board has followed this approach taken in 
A. Harris in determining appropriate units where the em-
ployer is engaged in retail operations in whole, as in 
A. Harris, or in part, as in 
Napa
.   The majority does not dispute that the application of the 
A. Harris criteria favor the storewide unit here.  With re-
spect to work location, the Employer conducts its retail 
and wholesale operations at a single facility.  The front 
portion of this building is devoted to the Employer™s retail 
store and greenhouse; behind the retail store is an office 
and processing room, where the produce is prepared; and 
the warehouse is in the back of the building.  The Em-
ployer™s retail, warehouse, and processing areas are all on 
the same floor and the employees freely walk back and 
                                                          
                                                           
1 269 NLRB 1052 (1984). 
2 I note that the Petitioner indicated that it was willing to proceed to an 
election in the larger plantwide unit 
if the Board determined that the 
separate unit of warehouse em
ployees is inappropriate. 
3 116 NLRB 1628 (1956). 
4 Id. at fn. 9. 
forth between these areas to perform their job duties in the 
course of their workday.  Regarding employee supervi-
sion, the warehouse manager ge
nerally oversees the opera-
tions that are performed in the warehouse and food proc-
essing areas, while the retail 
manager generally oversees 
the operations that are performed in the retail area.  How-
ever, both managers have the authority to direct the work 
of and discipline all the employees.  Both managers also 
report to the on-site company president who exercises 
regular hands-on supervisory authority over all the em-
ployees.  In terms of integration of job functions, the retail 
and warehouse employees have
 regular contact with each other.  From the Employer™s common inventory, the order 

pickers pull orders for both the warehouse and retail 
operations.  The food processors handle and prepare fruits 
and vegetables for both wholesale and retail customers.  
The store clerks and baggers, who service customers in the 
front portion of the facility, may also work in the ware-
house portion by participating in food processing opera-
tions, unloading trucks, or helping out when it is busy 
there.  The store clerks spend about half their time in the 
warehouse, retrieving items for the store.  Drivers and 
food processors have also filled in at the store. 
The majority claims that ﬁcompelling considerationsﬂ 
support the overruling of 
Napa
.  They argue that Napa
 is an aberration5 because (1) 
A. Harris was designed only to 
apply to retail operations; (2) the Board in 
Napa failed to 
explain why the 
A. Harris criteria should apply to mixed 
retail and wholesale operations; and (3) the application of 
the 
A. Harris criteria to employers with combined retail 
and wholesale operations is in
consistent with the usual 
community of interest approach used by the Board in mak-
ing unit determinations in nonretail industries.  None of 
these arguments is persuasive. 
My colleagues in the majority provide insufficient sup-
port for their bare assertion that the 
A. Harris factors were 
designed for a business without any wholesale component.  
While it is true that 
A. Harris involved an employer who 
was engaged in retail operations, the Board did not explic-
itly or implicitly limit the force of its reasoning in the 
manner endorsed by the majority today
.  Nor do
 either 
NLRB v. Great Western Produce
6 or Esco Corp.,7 cited by 
the majority, compel, or even warrant, the abandonment of 

Napa
.  In affirming the Board™s finding that a separate unit 

of warehouse employees of a wholesale produce distribu-
tor was appropriate, the court in 
Great Western Produce
 was careful not to reject the application of the 
A. Harris  5 The majority also attacks the 
Napa decision on the basis that no other 
published Board decision has applied the 
A. Harris 
criteria to a situation 
involving an employer with combined 
retail and wholesale operations.  
This attack has no merit 
because the majority fails to acknowledge that no 
Board decision, published or unpublished, has failed to do so.  For 15 
years, 
Napa has unquestionably been the recognized precedent in this area 
and, until today, has not been criticized in any of the Board™s published 

decisions. 
6 839 F.2d 555 (9th Cir. 1988). 
7 298 NLRB 837 (1990). 
 A. RUSSO & SONS, INC. 407criteria for businesses with a combination of retail and 
wholesale operations.  The court simply questioned 
whether the A. Harris
 criteria should apply to a solely 
wholesale operation.  Similarly, in 
Esco,8 where the Board 
decided that it would no longer apply the 
A. Harris criteria to a solely wholesale operation, it specifically refused to 
pass on whether 
A. Harris applies if the employer™s opera-
tion is both wholesale and retail, as in 
Napa
.   While I do not disagree with the Board™s decision not to 
apply the 
A. Harris
 criteria to a solely wholesale operation 
like 
Esco, it makes little sense for us to dispose of the 
A. Harris criteria when dealing with employer operations that 
have a significant retail component like those in this case 
and where the wholesale part of the employer™s operations 
is fully integrated into its retail part.  The majority fails to 

explain why the significant retail component of the Em-
ployer™s operations does not activate 
A. Harris
 on its own.  
They incorrectly start 
with the premise that 
A. Harris
 does not apply in the wholesale setting and then they work 

backward to eliminate the application of 
A. Harris
 from 
the combined retail/wholesale setting.  Instead, the proper 
inquiry should start with the premise that the 
A. Harris criteria applies to retail operations since that has been the 

law since 1956.  From this premise, one should then move 
forward to determine if a combined retail/wholesale busi-
ness retains enough of the retail aspect for the 
A. Harris criteria to apply in that mixed setting.  In other words, the 
majority never addresses the question whether the com-
bined retail/wholesale operation is closer to retail or 
wholesale.  The majority just
 assumes that the combined 
operations must be wholesale 
and must come within the 
rationale of 
Esco.
  The majority™s rejection of 
Napa
 seems to be driven by 
a dislike for industry rules.  
Such rules, however, are only 
a recognition of a recurring factual pattern which should 
give rise to the same result in each case, and maintenance 
of rules provide guidance to the parties and consistency to 
our decisions.   
Indeed, unlike the majority, I see no tension between the 
application of the 
A. Harris criteria to employers like Napa 
and the Board™s community-of-interest test.
9  Like the 
community of interest test, the 
A. Harris criteria takes into 
account the character of the employer™s business and fo-
cuses on matters such as work location, supervision, and 
integration of job functions that have consistently been 
helpful to the Board in determining whether one group of 
employees has a separate and distinct identity from an-

other employee group.  Furthermore, contrary to the ma-
jority, I think that the same storewide unit result would be 
reached if we were to a
pply the community-of-interest 
approach to the instant facts.  The Employer™s operations 
are at one location; there they
 are functionally integrated 
and interdependent.  The retail store employees and ware-
                                                          
                                                           
8 Id. at 841 fn. 7. 
9 See 
Kalamazoo Paper Box Corp.
, 136 NLRB 134 (1962). 
house employees share some supervision, have similar 
work skills, have frequent work contact with each other, 
and have similar working conditions.  This factual sce-
nario fully supports the larger employee unit. 
Accordingly, I would reverse the Regional Director and 
find the petitioned-for unit to be inappropriate.  
APPENDIX 
DECISION AND DIRECTION OF ELECTION 
The Petitioner seeks to represent a unit of the Employer™s ware-
house employees, including drivers, order pickers, and proces-
sors. The Employer maintains that the smallest appropriate unit 
must also include the employees who work in its retail operation, 
i.e., store clerks, cashiers, baggers, and florists. The Petitioner 
further contends that two individuals, Arthur Cruz and Phil 
Amantangelo, should be excluded from the unit as statutory su-
pervisors, while the Employer contends that they are both nonsu-
pervisory employees. 
Appropriate Unit 
The Employer operates its produce and plant business out of a 
facility located in Watertown, Massachusetts. The Employer sells 

to wholesale customers such as corporate cafeterias, restaurants, 
and hospitals, and also has a retail operation located at the same 
facility. The front portion of the Employer™s building is devoted 
to the retail store and greenhouse. Flowers, plants, shrubs, 
Christmas trees, and seasonal items are displayed outside, in front 
of and on the sides of the building. Just behind the retail store is 
an office and the processing 
room, where the produce is pre-
pared. In the back of the building is a warehouse with a loading dock, and various refrigeration ro
oms and refrigerated trailers 
where produce is stored.  
Michael (Tony) Russo is president of the Employer, and his 
brother Olgo Russo Jr. is its vice president. Their father, Olgo 

Russo Sr., who was formerly the 
Employer™s president, is now 
semiretired, but still works in the Employer™s business.
1 Retail 
Manager Jody Davis and Wareho
use Manager Gerald (Joe) Har-
vey report to Tony Russo. Victor Montero, who is in charge of 
the office, also reports to Tony Russo.
2 Harvey oversees the warehouse/wholesale operation, which 
includes truckdrivers, order pickers, and processors. There are 
about 15 to 20 order pickers who pull orders and set them in 
designated areas on the warehouse floor. They also clean up the 
refrigeration rooms and rotate product. Order pickers start work 
around 11 p.m. or midnight and work until all the orders are 
pulled, which is generally around 9 or 10 a.m. or later if it is 
busy. All of the order pickers except for one are full-time em-
ployees. 
Harvey dispatches the Employer™s 25 truckdrivers. Four or 
five of them are ﬁmarket driversﬂ who pick up product from a 
regional wholesale market and deliver it to the Employer™s ware-
house. The market drivers deliver product that is used for both 
the wholesale and retail operation. They start work between 3 and 
 1 The parties have stipulated, and 
I find, that Michael Russo, Olgo 
Russo Jr., and Olgo Russo Sr. are ma
nagers and statutory supervisors who 
should be excluded from any unit found appropriate. 
2 The parties have stipulated, and I find, that Davis, Harvey, and Mon-
tero are statutory supervisors who should be excluded from any unit 
found appropriate. The parties have also stipulated, and I find, that Ida 
Napolitano should be excluded from th
e unit as an office clerical em-
ployee. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4084 a.m. and work until they are done, usually around 3 or 3:30 
p.m. The rest of the drivers make deliveries to wholesale custom-
ers. They start work between 5 and 7 a.m. and work until all the 
orders are delivered, about 8 to 10 hours. The drivers load and 
unload their trucks and clean up the warehouse. They work 5 to 6 
days a week, Monday through Saturday. Some drivers have a 
commercial driver™s license (CDL), but many of the Employer™s 
trucks can be driven without a 
CDL. The vast majority of the 
drivers are full-time employees, while two to three of them work 

part-time. 
Ten to twelve food processors work in the processing room, 
where they wash, peel, cut, and bag fruits and vegetables. They 
work in three shifts, providing coverage from about 1 a.m. until 
about 4 to 5 p.m. Those who work in the morning report to Har-
vey and process produce primarily for the wholesale operation 
and a small amount for the retail store. Those who work in the 
afternoon process mostly for the retail operation and a small 
amount for wholesale. Processors
 may also stock shelves in the 
retail store. Most ar
e full-time workers. 
The retail store is open from 8 a.m. to about 6:30 p.m. 7 days a 
week. About 15 store clerks help customers and spend about half 
their time retrieving items from th
e refrigerators in the warehouse 
to stock the shelves. They obtain the produce from the same in-
ventory used to fill wholesale
 orders. Two florists work in the 
warehouse area where they unload flower trucks and prepare 
centerpieces and bouquets. Eighteen cashiers ring up customers. 
Ten baggers bag produce for customers, carry grocery bags out to 
customers™
 cars, gather carriages, and stock shelves from the 
warehouse. Retail Manager Jody 
Davis schedules the shifts for 
the store clerks, cashiers, and baggers. Store clerks work in two 
shifts covering the period from 5:30 
a.m. to closing at 6:30 p.m. 
Thirteen are full-time employees and two work part-time. Cash-
iers work in three shifts from 7 a.m. to closing. Six to eight of 
them are high school students who work part time. The baggers 
are all high school students who work after school, from 2 p.m. to 
closing, a total of 12 to 20 hours per week.  
Both order pickers and drivers re
gularly go into the retail store 
to obtain items missing from the warehouse needed to fill an 
order. They need permission to do so, however, and it takes only 
about a minute to take what they need and leave. Two drivers 
testified, however, that Olgo Russ
o Jr. has told them to stay out 
of the store, and Harvey testified that he has told employees not 

to be in the store if he thinks they are not working. There was a 
sign near the office for a while that said that employees should 
not make purchases in the retail store until their work day was 
done. Jody Davis testified that processors may be used as baggers 
during the holiday season, and th
at three drivers have, on occa-
sion, bagged groceries in the retail store. One of them, George 
Miller, testified that he has bagged groceries twice in three years, 
for 1-1/2 to 2 hours on a holiday. Driver David Milliken testified 
that he has bagged groceries once in 3 years, on his first day of 
employment, for 1-1/2 hours. Driver Jeff Comeau has helped sell 
Christmas trees for about 20 hour
s over two Christmas seasons, 
and driver David Milliken sold Christmas trees for 3 hours 2 
years ago.  
Store clerks do processing work if the processors are gone or 
are busy. Store clerks, baggers, and processors may help drivers 
unload plants. Store clerk Lionel Medina helps pick orders each 
morning before working in the store and also makes deliveries 3 
to 5 days a week. Store clerk Dominick Restango works as an 
order picker and driver on Sundays, when the wholesale opera-
tion is technically closed, but customers call in for wholesale 
orders anyway. Store clerk Cruz Pamales has driven a truck on 
occasion. 
A few employees have transferred between warehouse and re-
tail jobs. Billy Strahan started 
in the warehouse
, but now works 
as a store clerk. He still works in the warehouse when the Em-

ployer is short of order pickers. Driver Brian Flynn started as a 
florist and still helps with flower
 preparation at the end of the 
day. Hector Rivas started as a processor and now works as a store 

clerk. All of the employees in question are hourly paid. Tony Russo 
sets the rates of pay for drivers,
 order pickers, processors, store 
clerks, and florists. Jody Davis sets pay rates for cashiers and 

baggers. The drivers and order pickers are paid between $8 and 
$13 per hour, processors are paid $6 to $10 per hour, and store 
clerks are paid $8 to $14 per hour. Cashiers start at $5.50 and 
baggers at $5 per hour. Only full-time employees are eligible for 
benefits, which are the same for both retail and warehouse em-
ployees, and which include holiday pay, sick days, vacation, and 
health insurance. Drivers must pay a $500 insurance deductible if 
they are found to be at fault in a truck accident. 
Warehouse employees tell Harvey when they want to take va-
cation time and would see Harvey or Montero about a problem 
with their timecard. Davis and Harvey have authority to suspend 
employees. Drivers wear khaki pants and a green or brown shirt 
and are charged $2.85 per week for their uniform. Order pickers 
do not wear uniforms. Processors wear white jackets, and retail 
employees wear red and green polo shirts. The coats and shirts 
are loaned to employees by the Employer. Retail and warehouse 
employees punch in at the same timeclock and have the use of a 
common lunchroom on the second floor of the building. There 
are separate bulletin boards for warehouse and retail employees. 
Prior to the start of the organizing drive by the Petitioner that led 
to the filing of the petition in this matter, Tony Russo called 
meetings for drivers, order pickers, and processors to discuss job 
expectations and never held m
eetings for warehouse and retail 
employees together. 
The Employer contends that under the Board™s decision in 
A. Harris & Co.
3 and subsequent cases, only a plantwide unit is 
appropriate here. In 
A. Harris, the Board held that a warehouse 
unit is appropriate in a retail operation only if (1) the warehouse 
is geographically separate from th
e retail store operation; (2) the 
warehouse employees are separately supervised; and (3) there is 
no substantial integration of the warehouse and retail employees. 
Two subsequent Board decisions applied 
A. Harris
, without ex-
planation, to a wholesale operation (
Roskin Bros.,
 Inc.),4 and to a 
combined wholesale and retail operation (
Napa
 Columbus Parts 
Co.).5 In 
Napa,
 which involved a combined wholesale and retail 
distributor of auto parts, the Board found a warehouse unit inap-
propriate where, inter alia, empl
oyees other than warehouse em-
ployees frequently assisted wi
th warehouse work, and ﬁmain 
counterﬂ (i.e., retail store) employees who worked in the same 
building were frequently required to enter the warehouse area to 
pull stock to fill orders for retail customers.  
In 1990, the Board decided 
Esco Corp
.,6 in which it overruled 
Roskin Bros. and announced that it would no longer apply 
A. 
Harris
 to wholesale or nonretail operations; rather, the Board 
                                                          
 3 116 NLRB 1628 (1956). 
4 274 NLRB 413 (1985). 
5 269 NLRB 1052 (1984). 
6 298 NLRB 837, 840Œ841 (1990). 
 A. RUSSO & SONS, INC. 409decided to employ a traditional co
mmunity-of-interest analysis in 
such cases. In reaching its decision, the Board explained that the 
restrictive 
A. Harris test was consistent with the Board™s policy at 
the time favoring wall-to-wall units in the retail industry, that 
Roskin had applied 
A. Harris
 to a wholesale operation without 
addressing the issue, and that extension of the 
A. Harris
 criteria 
to nonretail industries would be inconsistent with its usual ap-
proach to unit determinations in other industries.  
The Board in Esco Corp
. declined to decide whether 
A. Harris
 should apply to a combined wholesale/retail operation, as in 
Napa Columbus Parts
, since that issue was not before it in 
Esco
 Corp.7 It did suggest that no established policy could be inferred 
from 
Napa Columbus Parts
 because, like 
Roskin, Napa simply 
applied A. Harris
 without any examination of whether the stan-
dard should be extended beyond retail operations.
8 Because the 
Board appears to be moving away from the restrictive 
A. Harris
 criteria,9 I decline to apply that standard to the combined whole-
sale/retail operation at issue here and will consider traditional 

community-of-interest factors in reaching a unit determination. 
ﬁWhere the retailing and warehousing operations of an em-
ployer coexist in a single setting, the Board must determine 
whether warehouse employees, wh
en sought by a petitioner, 
possess such a distinct community of interest as to warrant their 
inclusion in a separate unit.ﬂ 
Big Buck Lumber
.10 In Big Buck 
Lumber
, the Board approved a petitioned-for unit of yardmen and 
drivers, where those employees alone performed a true 
warehousing function as their primary employment activity, 
while the other employees sought 
to be included by the Employer 
engaged in direct sales or ac
tivities ancillary to sales, the 
respective job responsibilities of the two groups tied them for the 
majority of their worktime to different parts of the facility, and 
they had separate immediate supe
rvision.                                                           
I find that the warehouse employees sought by the Petitioner 
here share a sufficiently distinct community of interest to warrant 
their representation in a separate 
unit. In reaching this conclusion 
I note that the warehouse employees primarily service the whole-
sale aspect of the Employer™s operation, while the remaining 
employees service only the Employer™s
 retail store. Thus, drivers, 
order pickers, and processors perform traditional warehouse 
functions in the back area of the building. The drivers and order 
                                                           
7 Id. at 841 fn. 7. 
8 Id. at 840, citing 
NLRB v. Great Western Produce
, 839 F.2d 555 (9th 
Cir. 1988). 
9 The Board also noted in 
Esco
 that it was assumi
ng, without deciding, 
the continued applicability of 
A. Harris
 to unit determinations in the retail 
industry. 
10 241 NLRB 639, 641 (1979). 
pickers go into the retail store only briefly, to obtain a missing 
item, and only after obtaining permission to do so. The duties of 
the store clerks, cashiers, and baggers revolve around serving 
retail customers in a separate area of the building. Cashiers and 
baggers work exclusively in the retail store, and store clerks 
spend about half their time in the store. The hours of the store 
clerks, cashiers, and baggers are tied to the daytime hours of 
operation of the retail store, while many drivers, order pickers, 
and processors come to work in the middle of the night and are 
finished working for the day by the early afternoon. The ware-
house employees and store employees are subject to separate 
immediate supervision. Many of 
the cashiers and all of the bag-
gers are part-time high school students who are much lower paid 
than the warehouse employees and, unlike the vast majority of 
the warehouse employees, receive 
no benefits. The two groups of 
employees have different uniforms, and drivers have unique 

interests, such as having to make
 payments for their uniforms and 
having financial responsibility
 for driving accidents.  
I recognize that there is some integration of the Employer™s 
wholesale and retail operations. Thus, market drivers deliver 

product which is used for both aspects of the Employer™s opera-
tion, processors process product fo
r both wholesale and retail use, 
and store clerks go into the warehouse to stock the retail store 
shelves from the same inventory which is used for wholesale 
distribution. On balance, however, I find that the primary focus 
of each group of employees on the wholesale or retail aspect of 
the business is sufficiently distin
ct that the Petitioner should not 
be required to represent all of 
the Employer™s employees in an 
overall unit. I find that the instan
ces where drivers and processors 
have filled in at the store and where store clerks have assisted 
with warehouse work are insuffici
ent in number and substance to 
defeat the appropriateness of the unit sought.
11 Finally, the fact 
that three employees out of a total complement of 95 to 100 em-
ployees have transferred between the two groups is insufficient to 
require an overall unit. 
Big Buck Lumber
.12  11 Warehouse employees bag grocerie
s and sell Christmas trees only 
on rare occasions. One store clerk drives a truck only on Sundays if 
needed, and another has done so occasionally. Only one store clerk, 
Lionel Medina, performs warehouse and driving work on a regular and 
frequent basis.  
12 Supra at fn. 10. 
 